Citation Nr: 1215258	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a neck disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for left upper arm disability, also claimed as secondary to service-connected low back disability.

4.  Entitlement to service connection for a urinary disability, also claimed as secondary to service-connected low back disability.

5.  Entitlement to service connection for right knee disability, also claimed as secondary to service-connected low back disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability which is claimed to have resulted from surgery at VA.

7.  Entitlement to a rating in excess of 30 percent for a psychiatric disability, characterized as a mood disorder with depressive features.

8.  Entitlement to a rating in excess of 40 percent for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a January 2010 letter, the Veteran raised a claim of clear and unmistakable error (CUE); however, it is unclear which rating decision he finds erroneous, nor did he plead such CUE claim with specificity.  Such issue is referred to the RO for further development.

All issues with the exception of an increased rating for mood disorder, new and material evidence, and service connection for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

FINDINGS OF FACT

1.  In August 2010, the Veteran requested to withdraw his appeal in the matter of entitlement to service connection for erectile dysfunction.

2.  In an unappealed May 1987 rating decision, the RO denied the Veteran's original claim of service connection for a neck disability; subsequently, official service records were associated with the claims file that, while in existence, do not appear to have been available when the May 1987 decision was issued.

3.  Throughout the period of appellate review, the Veteran's psychiatric disability is shown to have been manifested by a disability picture approximating no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matter of entitlement to service connection for erectile dysfunction, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The May 1987 RO rating decision denying service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  As official service department records that were in existence but unavailable at the time of the May 1987 rating decision were subsequently added to the record,   the claim of service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159 (2011).

4.  The criteria for assignment of a rating in excess of 30 percent for a psychiatric disability have not been met during the period of appellate review.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, including Diagnostic Code (Code) 9435 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Erectile dysfunction - dismissal:

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to service connection for erectile dysfunction, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In August 2010, the Veteran requested to withdraw his appeal seeking entitlement to service connection for erectile dysfunction.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn his appeal in the matter of entitlement to service connection for erectile dysfunction.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed. 


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the new and material evidence claim, here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in June 2007, February 2008, October 2008 and June 2009 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Notably, the claim was re-adjudicated after all critical notice was provided.  See September 2010 supplemental statement of the case (SSOC).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA examinations in March 2008 and March 2010 to assess the current severity of his psychiatric disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's pertinent treatment records and VA examination reports.  The Board has carefully the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material evidence:

In the present case, the RO previously denied a claim of service connection for a neck disability on the merits in a May 1987 rating decision.  The RO determined that, based on the evidence of record, there were no neck problems shown in service and no evidence of any current neck disability.  

The Veteran was notified of the May 1987 decision and his right to appeal.  He did not initiate an appeal in the matter.  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120  (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Again, if new and material evidence is received within a year of the issuance of a rating action, then VA shall reopen the claim.  C.F.R. § 3.156(b).  Also, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

Here, the record contains medical records from the Naval Hospital in Great Lakes, Illinois, that reflect treatment during the Veteran's active service.  Such records do not appear to be date stamped, their location in the claims folder above the May 1987 rating decision suggests that they were not then of record.  Moreover, the May 1987 decision only specifically referenced a Medical Board proceeding and indicated that "available" service records were reviewed, implying that other such records might have been outstanding at that time.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that 38 C.F.R. § 3.156(c) applies and the claim is reopened on this basis.  

Increased rating:

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
the Court recently held that in claims for increased rating, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for an increased rating, the Board has considered all evidence of severity since the date of the instant claim dated in January 2008.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's service-connected mood disorder, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria pertinent in this appeal are as follows:

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Throughout the rating period on appeal, the Veteran has been assigned a 30 percent evaluation for his service-connected psychiatric disability.  A January 2008 communication was interpreted as the claim for an increase.

The Board finds that after careful consideration of this evidence that the Veteran's psychiatric disability symptomatology throughout the appeal period does not warrant assignment of the next-higher 50 percent rating, for the following reasons.

The pertinent evidence first consists of a March 2008 VA examination.  The Veteran reported symptoms of difficulty sleeping, and excessive worry regarding his injuries and how they affect him.  He denied ever having any psychiatric treatment, and in fact reported that he is not depressed, just "laid back."  Upon mental status evaluation he was dressed appropriately and was cooperative.  His motor activity was calm, as was his mood.  His affect was appropriate, with neither depression nor anxiety noted.  His speech was slowed and delayed, but this appeared to be more a characteristic of his personality than evidence of any depression.  There were no perceptual impairments noted, and no evidence of hallucinations, thought disorder, suicidal or homicidal ideation.  He was oriented in all spheres and did not demonstrate any memory deficits or impairment in concentration.  His abstract reasoning, judgment, and impulse control appeared intact.  Mood disorder with depressive features secondary to severe back, neck, and shoulder pain was diagnosed and a GAF score of 55 was assigned for moderate symptoms in social, family, and occupational functioning due to severe chronic pain.  The examiner noted that the effects of his diagnosis on social and occupational functioning result in part time employment, limited ability to play with his children, limited ability to engage in recreational activities, and inability to participate in sexual activity with his wife.

The Veteran was afforded an additional evaluation in March 2010.  He denied ever having any inpatient or outpatient psychiatric treatment.  The Veteran's current complaints consisted of not being able to play with his children, not being able to have sexual relations with his wife, and being in constant pain.  Mental status evaluation revealed he was appropriately dressed and excellently groomed; he was oriented in all spheres; his thought process was clear, coherent, and relevant; he was negative for auditory and visual hallucinations; his speech was normal; he described his mood as frustrated and that he was not depressed; he denied ever having suicidal or homicidal ideation, intent, or plan; his affect was appropriate; his thought content was focused on what he had not gotten from VA doctors; he reported insomnia due to physical pain and worry; his memory and concentration were both good.  Dysthymic disorder was diagnosed and a GAF score of 60 was assigned.

The examiner noted that the Veteran presented with many depressive symptoms such as insomnia, irritability, a certain degree of withdrawal, some sadness, and frustration.  She noted, however, that there was no change or worsening of the Veteran's depressive symptoms since his last VA examination.

Several statements from the Veteran, to include testimony at an August 2010 local RO hearing, reiterate his complaints of insomnia and chronic pain which causes him excessive worry. 

This evidence shows that the disability picture did not involve flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.  Although there is some indication of difficulty in establishing and maintaining effective work and social relationships, such is shown to be attributed to chronic pain.  

Also significant, the GAF score of 55 assigned by the March 2008 VA examiner, and the GAF score of 60 assigned by the March 2010 VA examiner, are both consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms throughout this time period were not productive of occupational and social impairment with reduced reliability and productivity.  To the contrary, the Veteran is working and he lives with his wife and children.  Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

Thus, the psychiatric symptomatology throughout the entire appeal period is best contemplated by the current 30 percent disability rating.  The next higher, 50 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Code 9435.  "Staged ratings'"' are not warranted during this period of review because the schedular criteria for a higher rating were not met at any time during the period.  See Hart, 21 Vet. App. at 505.

Extraschedular Consideration:

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of mood disorder, but the pertinent evidence, as discussed above, reflects that those manifestations are not present in this case.  Indeed, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, the disability picture is not shown to be exceptional or unusual, and therefore, referral for extraschedular consideration is not in order.
ORDER

As the Board has no jurisdiction in such matter, the appeal seeking service connection for erectile dysfunction is dismissed without prejudice.

New and material evidence having been received, the application to reopen the claim of service connection for a neck disability is granted.

A rating in excess of 30 percent for a psychiatric disability, claimed as mood disorder is denied.

REMAND

In a rating decision dated May 2011, the RO implemented a Board decision which denied compensation under 38 U.S.C.A. § 1151 for right knee disability.  In May 2011 correspondence, the Veteran expressed his disagreement with the denial.  In short, the Veteran has submitted a timely NOD with the denial which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As it does not appear that the RO has not furnished the Veteran an SOC on this issue (Virtual VA was reviewed and the SOC has not been uploaded), the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

With respect to the claim for increase for low back disability, the Board observes that the RO failed to consider evidence of record pertinent to the appeal.  Additional evidence, including a December 2007 letter from his private chiropractor (that does not appear to have been addressed in the July 2008 statement of the case (SOC); and September 2008 and March 2010 VA examination reports regarding his back disability on appeal, had been added to the claims file after the issuance of the July 2008 statement of the case.  However, there is no SSOC issued to address this important evidence.  See 38 C.F.R. § 19.31(b)(3) (2011).  Thus, the RO must issue a SSOC that includes consideration of the above evidence. 

Regarding his neck disability, the Veteran has stated that he injured his neck the same time he injured his low back during service.  He indicated that he was treated for his neck disability during service.  He also reported in a January 2010 statement, that his records of treatment from Biloxi, Mississippi military hospital have not been considered.  A review of the Veteran's service treatment records reveals no reference to treatment at that hospital, however, as the Veteran has identified potentially outstanding pertinent treatment records.  VA is obligated to obtain, if possible, such records.

Regarding the service connection claims, to include, left arm/shoulder, right knee, urinary, and neck, the Board notes that whether or not the Veteran has constant pain, discomfort or urinary difficulties is something capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran has indicated in several statements, that his left upper extremity, right knee, neck, and urinary conditions are also secondary to his service-connected back disability.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the Veteran has current right knee, left shoulder, neck, and urinary disabilities/disorders.  The Board finds, however, that the record lacks adequate opinions addressing the question of secondary service connection for such disabilities.

Notably, regarding his urinary condition, a VA urologist opined in August 2009, that the Veteran's urinary disorder was most likely due to voluntary polydipsia.  The Veteran's private chiropractor opined in a September 2010 letter that the Veteran's urinary damage was related to his back injury.  

The Board finds that both opinions have minimal probative weight as both examiners provided medical opinions containing only data and conclusions, without any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (a medical opinion is not probative if it does not contain clear conclusions).

As noted, the Veteran's theory of entitlement also includes secondary service connection.  See January 2008 claim.  The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes (and to Allen) so that the reports of the VA examination directed by the Board include the necessary information.

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding these issues (and it is unclear whether or not he receives any private treatment for the disabilities involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).




Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since April 2010) clinical records of any and all VAMC treatment the Veteran has received for his right knee, left shoulder, neck, and urinary disabilities.  

2. The Veteran should also be asked to specify whether or not he has received private treatment for his right knee, left shoulder, neck and urinary disabilities.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. The RO should also obtain any outstanding service treatment records, to include any treatment the Veteran received from Biloxi, Mississippi military hospital while in service.  If such records are not available, the Veteran should be so advised.

4. Provide the Veteran an SOC with regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5. After the above development is complete, the Veteran should be afforded appropriate evaluation(s) to determine the etiology of his right knee, left shoulder, neck, and urinary disorders.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) whether it is at least as likely as not (50% or better probability) that the Veteran's right knee is related to (incurred in or aggravated by) his active service

(b) whether it is at least as likely as not that the current right knee disability is proximately due to, or the result of, his low back disability

(c) whether it is at least as likely as not (50% or better probability) that the right knee has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected low back disability; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(d) whether it is at least as likely as not (50% or better probability) that the Veteran's left upper extremity is related to (incurred in or aggravated by) his active service

(e) whether it is at least as likely as not that the left upper extremity is proximately due to, or the result of, his low back disability

(f) whether it is at least as likely as not (50% or better probability) that the left upper extremity has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected low back disability; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(g) whether it is at least as likely as not (50% or better probability) that the Veteran's neck disability is related to (incurred in or aggravated by) his active service

(h)whether it is at least as likely as not that the neck disability is proximately due to, or the result of, his low back disability

(i) whether it is at least as likely as not (50% or better probability) that the neck disability has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected low back disability; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(j) whether it is at least as likely as not (50% or better probability) that the Veteran's urinary disability is related to (incurred in or aggravated by) his active service

(k) whether it is at least as likely as not that the urinary disability is proximately due to, or the result of, his low back disability

(l) whether it is at least as likely as not (50% or better probability) that the neck disability has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected low back disability; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

6. Thereafter, readjudicate the claims (to include the increased rating for his low back disability, with consideration of all of the evidence added to the claims file after the issuance of the July 2008 SOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


